                             Case 18-10512-KBO             Doc 1542        Filed 03/30/20         Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                           )
               In re:                                                      )      Chapter 11
                                                                           )
               Zohar III, Corp., et al.,1                                  )      Case No. 18-10512 (KBO)
                                                                           )
                                                  Debtors.                 )      Jointly Administered
                                                                           )
                                                                           )      Docket Ref. No. 1505

           ORDER GRANTING IN PART DEBTORS’ AND INDEPENDENT DIRECTOR’S JOINT
             EMERGENCY MOTION FOR AN ORDER DECLARING THAT THE DEBTORS
            CONTROL THE PORTFOLIO COMPANIES AND GRANTING RELATED RELIEF

                        Upon the Debtors’ and Independent Director’s Joint Emergency Motion for Entry of an

           Order Declaring that the Debtors Control the Portfolio Companies and Granting Related Relief

           [Docket No. 1505] (the “Emergency Motion”) filed by Zohar III, Corp. and its affiliated debtors

           and debtors in possession in the above-captioned chapter 11 cases (the “Debtors”),2 through Joseph

           J. Farnan, Jr., solely in his capacity and role as the Independent Director of the Debtors; and the

           Court having jurisdiction to consider the Emergency Motion and the relief requested therein

           pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the

           United States District Court for the District of Delaware, dated as of February 29, 2012; and

           consideration of the Emergency Motion and the requested relief being a core proceeding pursuant

           to 28 U.S.C. § 157(b)(2); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408

           and 1409; and due and proper notice of the Emergency Motion having been provided, and it

           appearing that no other or further notice need be provided; and this Court having found and


           1
             The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
           III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
           II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
           Consulting, Inc., New York, NY 10036.
           2
            All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
           Emergency Motion.
26213953
                          Case 18-10512-KBO             Doc 1542        Filed 03/30/20       Page 2 of 3




           determined that the relief sought in the Emergency Motion, in relevant part, is in the best interests

           of the Debtors’ estates, their creditors, and other parties in interest and that the legal and factual

           bases set forth in the Emergency Motion establish just cause for the relief granted herein; and after

           due deliberation and sufficient cause appearing therefor, it is hereby ORDERED:

                   1.       The Emergency Motion is GRANTED IN PART as set forth herein.

                   2.       Effective immediately upon entry of this Order, Ms. Tilton’s resignation as

           Manager, Director, or officer of the Portfolio Companies (with the exception of the Dura entities)

           is deemed effective as of its receipt by Debtors’ Independent Director and Chief Restructuring

           Officer on March 21, 2020.

                   3.       Effective immediately upon entry of this Order, the Debtors are hereby declared to

           be the legal and beneficial owners of the equity or membership interests issued or otherwise

           recorded in the Debtors’ names.

                   4.       Effective, immediately upon entry of this Order, the September 2015 Amendments

           and the September 2015 Proxies3 are hereby terminated in all respects.

                   5.       The Debtors are hereby authorized to take such corporate actions permitted under,

           or in accordance with, each Portfolio Company’s governing documents, as the Independent

           Director determines in his sole discretion is necessary and appropriate.

                   6.       Ms. Tilton and the other Patriarch Stakeholders shall work reasonably and in good

           faith with the Debtors to transition the ownership and control of the Portfolio Companies as set

           forth in the Resignation Letter.




           3
            Capitalized terms in this paragraph have the meanings ascribed to them in the Debtors’ Adversary Complaint. Adv.
           Pro. No. 20-50534, D.I. 1.
26213953

                                                                  2
                        Case 18-10512-KBO         Doc 1542       Filed 03/30/20   Page 3 of 3




                  7.      This Court shall retain jurisdiction over any and all matters arising from the

           interpretation or implementation of this Order.




              Dated: March 30th, 2020                            KAREN B. OWENS
              Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
26213953

                                                             3
